Case 3:16-md-02741-VC Document 4456 Filed 07/03/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER COURT USE ONLY
NORTHERN DISTRICT OF CALIFORNIA Please use one form per court reporter. DUE DATE:
CAND 435 GJA counsel please use Form GdA24
(CAND Rev. 08/2018) Please read instructions on next page.
1a. CONTACT PERSON FOR THIS ORDER 2a. CONTACT PHONE NUMBER 3. CONTACT EMAIL ADDRESS . ail
Nick Rodelli (646) 517-2444 nick.rodelli@cfraresearch.com
1b. ATTORNEY NAME (i different) 2b. ATTORNEY PHONE NUMBER 3. ATTORNEY EMAIL ADDRESS |
Nick Rodelli (646) 517-2444 nick.rodelli@cfraresearch.com
4. MAILING ADDRESS (INCLUDE LAWFIRM NAME, IF APPLICABLE) S.CASENAME =  =©=—————— ASENUMBER
CFRA In re Roundup Prods. Liability Lit. 16-md-2741
1 New York Plaza, 34th Floor gece megs career pt pease cscs
New York, NY 10004 Yeah ___| 8. THIS TRANSCRIPT ORDER IS FOR:
7, court REPORTER NAME ( FOR FIR, LEAVE BLANK AND CHECK BOX) a FIR (7 APPEAL O CRIMINAL M7 In forma pauperis (NOTE: Court order for transcripts must be attached)
Jo Ann Bryce @NON-APPEAL 1 CIVIL CJA: Do not use this form: use Form GJA24.

9. TRANSCRIPT(S) REQUESTED fopanlly portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

b. SELECT FORMATS) (NOTE: ECF access is included

with purchase of PDF, text, paper or condensed.) G. DELIVERY TYPE (Choose one per line)

a. HEARING(S) (OR PORTIONS OF HEARINGS)

 

 

 

et eed ins ' ppceitcigieemaprr se —— a
DATE JUDGE TYPE POF TEXT/ASCI | PAPER =| CONDENSED EorAGoEs ORDINARY 14-Day gti 3-DAY pay HOURLY. REALTIME
(nas) | (e.g. CMC) ous iiagtsete (ermal) | femal (emal) oe eee ee
07/02/2019 VC Post-Tr Ail eo. Oo O O O O

 

oO O O O O oO O O O oO O O

6 Oo. © 54a, 0 | 6° Go Geo. o 16
O

J a tl

 

 

 

 

 

 

 

 

Ye ce gl ei ee ee ee eee eee
O O Oo oO O Oo Oo Oo O Oo
Oo O oO oO Oo Oo oO Oo O Oo O Oo
O Oo Oo oO O Oo Oo Oo Oo 0 O oO
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC: +7
| request a PDF copy via e-mail and enclose $700 as the estiminate cost of the transcript.
i|ZO
ORDER & CERTIFICATION (11. & 12.) By signing below, | I certify that | will pay all charges (deposit plus anon Ese) OS 12. DATE ee

11. SIGNATURE

 

/s/R. Nicholas Rodelli Yok 07/01/2019

 

 

a Sr reer come
|

Clear Form Save as new PDI

| ec ner
CAND 435

1,

2.
3
4

items 1-3

item 7.
item 8.
item 9a.
Item 9b.

item 9¢.

item 11.
item 12.

 

a a oe ee nn = ER A Mc

(Rey. 08/2018)

Use this form to order the transcription of a record of proceedings. GuA counsel should use Form CdAZ4. Before com pleting this form, please visit cand.uscourts.gov/transcripts
for complete transcript ordering information. THESE INSTRUCTIONS SUPPLEMENT THE WEBSITE INFORMATION.

items 5-6.

Case 3:16-md-02741-VC Document 4456 Filed 07/03/19 Page 2 of 2

 

INSTRUCTIONS

Complete a separate order form for each case number for which transcripts are ordered.

Complete a separate order form for each court reporter who reported proceedings in the case.

Complete Items 1-12. Keep a copy of your completed order form for your records. ,

E-file this form in the U.S. District Court CM/ECF system. Exceptions fo e-filing. (a) sealed cases/proceedings; (b) non-parties; (c) pro se parties who are not e-filers,
In such cases, mail or hand-deliver a hard copy addressed to the court reporter supervisor (email list available at cand.uscourts,gov/transcripts/contact) at the
Court division where the proceeding was held.

Next, the court reporter/transcriber will contact you to confirm estimated costs and delivery options. Deliver payment to the court reporter/transcriber promptly.
Upon receipt of the deposit, the court reporter/transcriber will begin work on the transcript.

Unless prepayment is waived, delivery time is computed from the date the court reporter/transcriber receives the deposit, authorized CJA 24 Form, authorization
from Federal Public Defender's Office or, for transcripts ordered by the U.S. government, from the date of receipt of the DCN number.

The deposit fee is an estimate. Any overage will be refunded; any shortage will be due from you.

ITEM-BY-ITEM INSTRUCTIONS (ITEMS 1~12):
In fields 1a, 2a & 3a, please provide the contact name and information for the person responsible for ordering the transcript. In a law office, this Is usually a
paralegal or administrative assistant, not the attorney. In fields 1b, 2b & 3b, provide the attorney name and contact Info, if the attorney is not the contact person.
Only one case number may be listed per order.
Visit cand.uscourts, gov/transcripts for instructions for determining the name of the court reporter who reported the proceeding or if the proceeding was audio-
recorded. If minutes have not been filed, contact the court reporter supervisor at the division where the hearing was held.
Check appeal OR non-appeal AND criminal OR civil. /n forma pauperis. a court order specifically authorizing transcripts is required before transcripts may be
ordered in forma pauperis.
List specific date(s) of the proceedings for which transcript is requested. A transcript of only a portion of a proceeding may be ordered, if the description is clearly
written to facilitate processing. Under “type,” indicate briefly what type of proceeding it was, such as “motion,” “sentencing,” or “CMC.”
Select desired FORMAT(S) for transcript. There is an additional charge for each format ordered. Visit cand.uscourts.gov/transcripts/rates for details. Unlock
ECF/web access Is included at no extra charge with each of the other formats.
There are 7 DELIVERY TYPES to choose from (times are computed from date of receipt of the deposit fee or DCN number). NOTE: Full price may be charged only if
the transcript is delivered within the required time frame. For example, if an order for expedited transcript is not completed and delivered within 7 calendar days,
the 14-day delivery rate would be charged.

TRANSCRIPT DELIVERY TIMES:

ORDINARY — 30 calendar days.

14-Day— 14 calendar days.

EXPEDITED — 7 calendar days.

3-Day~—3 calendar days

DAILY (NEXT DAY) — Following adjournment and prior to the normal opening hour of the court on the following morning whether or not it actually Is a court day.
HOURLY (SAME DAY) — within two (2) hours.

REALTIME — A draft unedited, uncertified transcript produced by a certified realtime reporter as a byproduct of realtime to be delivered electronically during
proceedings or immediately following adjournment.

Sign in this space to certify that you will pay all charges (the deposit plus any additional charges.) An electronic or conformed (/s/) signature is acceptable.

Enter the date of signing the order and d certification.

 

 

 
